Citation Nr: 0807882	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1951 to September 1955.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claim for service 
connection for PTSD.    


FINDING OF FACT

A preponderance of the evidence supports a conclusion that 
the veteran's PTSD is unrelated to his active military 
service.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while on active military duty, he 
witnessed a North Korean shore battery attack on a U.S. Navy 
landing craft on June 4, 1953.  
He generally contends that the event has caused 
symptomatology of PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in a March 2005 letter 
from the RO which informed the veteran that in order to 
established service connection, the evidence must show three 
things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

You have a current physical or mental disability.

There is a relationship between your current 
disability and an injury, disease, or event in 
service.  

See page 5.

The March 2005 VCAA letter also informed the veteran of the 
typical kinds of evidence that could be used to support his 
claims, such as medical records, a statement from his doctor, 
his own statements and statements of others who could observe 
his symptoms.  In addition, and significantly, the letter 
told the veteran that he had to support his claim with 
detailed evidence of a stressor event that resulted in PTSD.  
This notice satisfies the obligation to inform a claimant of 
the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The VCAA letter also told the veteran: 

If there is any other evidence or information that 
you think will support your claim, please let us 
know. If you have any evidence in your possession 
that pertains to your claim, please send it to us. 

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board finds that the veteran received notice pursuant to 
Dingess in a letter dated March 20, 2006.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, excerpts from his service 
personnel records, and VA medical records from several VA 
medical centers.  In addition, the RO sought and obtained 
official records pertaining to the stressor event claimed by 
the veteran.

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   The Board notes that the veteran indicated in 
writing in his VA Form 9 formal appeal that he did not desire 
to present evidence and argument in support of his claim at a 
hearing before a Veterans Law Judge.  Furthermore, the 
veteran is represented by a service representative who 
submitted a formal brief in support of the veteran's claim as 
recently as February 2008.

Accordingly, the Board will proceed to a decision on the 
merits.  


Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

Analysis

Initial comment

The Board initially observes that the veteran has limited his 
appeal to the issue of his entitlement to service connection 
for PTSD.  See the veteran's March 2005 claim; the July 2005 
notice of disagreement; and the August 2005 substantive 
appeal [VA Form 9].  Although the veteran has recently been 
diagnosed with major depression, there is no statement or 
other indication from the veteran which contends that he is 
entitled to service connection for any psychiatric condition 
other than PTSD.  Thus, the Board will limit its analysis to 
the issue of the veteran's entitlement to service connection 
for PTSD.

Discussion

As described above, in order to receive service connection 
for PTSD, there must be medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2007).

With respect to the first element, the veteran was diagnosed 
with PTSD in March 2005 by L.H., a clinical social worker.  
That diagnosis appears to have been confirmed by a clinical 
nurse specialist in a May 2005 treatment note.

The Board also notes the diagnosis of major depression R.W., 
M.D., in October 2006, which specifically ruled out PTSD as a 
current condition.  Dr. R.W. stated, in pertinent part, that:

It does appear that [the veteran] may have had PTSD 
at one time though he currently does not meet 
criteria for PTSD.

The Board notes that the Court held in McClain v. Nicholson, 
21 Vet. App. 319 (2007), that so long as the veteran had a 
diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability 
was satisfied.  In short, the evidence, viewed in the light 
most favorable to the veteran, is arguably sufficient to 
satisfy the first element.

Element (1) of 38 C.F.R. § 3.304(f) is therefore satisfied.

With regard to the second element, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, the diagnoses both describe the patient's 
description of the stressor event: that he witnessed a North 
Korean shore battery attack and strike a U.S. Navy landing 
craft.  Thus, the medical evidence has pinpointed the cause 
of the veteran's diagnosed PTSD to that incident.  

Concerning the critical third element, it must be shown that 
the claimed in-service stressor occurred.  The veteran has 
described how he observed the attack on a landing craft from 
the bridge of U.S.S. Romulus, ARL-22, and how the attack 
killed several crewmen and destroyed part of the landing 
craft.  See veteran's May 2005 statement.  A March 2005 VA 
medical report states that the veteran saw the ship [landing 
craft] was "close by," and was "destroyed" by enemy fire.  
He also reported to the examiner that "he heard 7 or 8 
sailors were killed," and that he was "extremely afraid" 
his ship would be hit.

The veteran does not contend that his own ship came under 
enemy fire; rather, he contends that he saw another naval 
vessel being hit by such fire.

There is no question that on June 4, 1953 LSMR-409 sustained 
"minor damage after 2 hits from a shore battery at Walsa-ri, 
North Korea."  See listing of U.S. Navy ships sunk or 
damaged during Korean Conflict dated October 2005.  The 
record evidence indicates that LSMR-409 responded to the 
attack with rocket fire and destroyed the shore battery.

That LSMR-409 was attacked is not in dispute.  What is in 
dispute is whether the veteran witnessed the attack.  After a 
review of the evidence, the Board finds that he did not.

The record includes portions of the veteran's Navy personnel 
file which indicates the veteran was aboard the U.S.S. 
Romulus [a landing craft repair ship] from March 22, 1952 to 
December 31, 1954.  With the exception of a stay in a 
hospital between April 29, 1952 and June 12, 1952, and two 
short unauthorized absence periods in July 1953 and April 
1954, the veteran was assigned to the Romulus.  

Official National Archive records were sought by the RO to 
determine whether the Romulus and LSMR-409 were co-located 
during the June 4, 1953 attack on the LSMR-409.  The 
resulting December 29, 2005 letter from National Archives 
indicates that the Romulus was at anchor at Inchon, South 
Korea, from June 1, 1953, until it departed Inchon at an 
unspecified time on June 4, 1953 (the date of the attack on 
the LSMR-409), and moved to Yong-Jong-Ni.  LSMR-409, on the 
other hand, was alternating anchorages between Sokto and 
Chodo islands, off the coast of North Korea, between June 1 
and 15, 1953.  The two vessels thus were not co-located when 
LSMR-409 was attacked.  

There is thus no credible supporting evidence in the record 
that the veteran witnessed the attack on LSMR-409 on June 4, 
1953.  Official National Archive records indicate the Romulus 
and LSMR-409 were not operating in the same vicinity when the 
attack on LSMR-409 occurred on June 4, 1953.  

The record indicates that the Romulus and LSMR-409 were in 
fact both in port at Sasebo, Japan after about June 17, 1953.  
This is not, however, indicative of any previous operations 
together.  It is, however, suggestive that while in port the 
veteran may have heard of the recent incident in North Korean 
waters involving LSMR-409.   

Boiled down to its essence, any information concerning the 
veteran witnessing the attack on LSMR-409 emanates from the 
veteran himself.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

After review of the entire record, the Board finds the 
veteran's statements regarding the attack are not credible.  
There is no official evidence that the veteran's ship, the 
Romulus, (a repair ship) was in North Korean waters at all, 
let alone close enough to witness an engagement between 
another vessel and shore batteries.  In addition, the 
veteran's account of what he purportedly witnessed does no 
square with official reports of the incident.  According to 
official records, LSMR-409 sustained only minor damage, no 
sailors on board LSMR-409 were killed by enemy fire on June 
4, 1953, and LSMR-409 was able to engage and destroy the 
enemy shore battery.  The veteran's account that LSMR-409 was 
"destroyed" and that a number of sailors were killed is 
contradicted by what is objectively known about the incident.

Moreover, simply because the veteran's version of the claimed 
stressor event is contained in medical reports, it does not 
follow that the veracity of those reports is somehow 
enhanced.  It is now well established that information from a 
veteran which is merely transcribed by a medical professional 
still amounts only to a statement from the veteran.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
an opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].  In other words, because a doctor reports what 
the veteran says, the issue of the veteran's credibility is 
still a matter for the Board to determine.  

After having carefully evaluated the entire record, including 
the veteran's stressor statements, the Board finds that his 
statements are not corroborate and indeed are contrary to 
official records.  For these reasons, the third element of 
38 C.F.R. § 3.304(f),  credible supporting evidence that the 
claimed in-service stressor occurred, is lacking.  The claim 
fails on that basis. 

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claim.  The benefits sought on appeal accordingly are 
denied.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


